UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21422 Trust for Advised Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Christopher E. Kashmerick Trust for Advised Portfolios 2020 East Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7385 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period: November 30, 2015 Item 1. Schedule of Investments. Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments November 30, 2015 (Unaudited) Shares Value COMMON STOCKS (1.0%) Biotechnology NantKwest, Inc. (a) $ Sorrento Therapeutics, Inc. (a) TOTAL COMMON STOCK (Cost $944,229) $ OPTIONS PURCHASED (0.7%)(a) Contracts Call Options Purchased (0.2%) iPath S&P hort-Term Futures ETN, Expires December 2015 at $20.00 iPath S&P hort-Term Futures ETN, Expires December 2015 at $20.00 PowerShares NASDAQ 100 ETF, Expires December 2015 at $116 Sorrento Therapeutics, Inc. Expires December 2015 at $20.00 Total Call Options Purchased (Premiums paid $551,365) Put Options Purchased (0.3%) CurrencyShares Euro Trust, Expires December 2015 at $97.50 CurrencyShares Euro Trust, Expires December 2015 at $102.00 PowerShares DB US Dollar Bullish ETF, Expires January 2015 at $25 Total Put Options Purchased(Premiums paid $236,500) Over the Counter Options Purchased (0.0%) Best of SPDR S&P 500 ETF at $198.46 and iShares 20+ Year Treasury Bond ETF at $119.25, Expires December 2015(d) Total Put Options Purchased(Premiums paid $61,800) Currency Options (0.2%) Notional USD Call / SAR Put, Expires February 2016 at 3.769 USD USD Put / INR Call, Expires April 2016 at 64.00 USD Total Currency Options(Premiums paid $180,375) TOTAL OPTIONS PURCHASED (Premiums paid $1,030,040) $ Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments (continued) November 30, 2015 (Unaudited) Shares Value SHORT-TERM INVESTMENT (55.6%) Fidelity Institutional Money Market Portfolio - Class I,0.010% (b) (c) $ TOTAL SHORT-TERM INVESTMENT (Cost $43,711,515) $ TOTAL INVESTMENTS (57.3%) (Cost $45,685,784) $ OTHER ASSETS IN EXCESS OF LIABILITIES (42.7%) TOTAL NET ASSETS (100.0%) $ * Illiquid security (a) Non-income producing security. (b) A portion of this security is held by the Subsidiary. (c) Rate quoted is seven-day yield at period end. (d) On the expiration date, the option of the best performing underlying instrument may be exercised. The accompanying notes are an integral part of these financial statements. Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments (continued) November 30, 2015 (Unaudited) Shares Value SECURITIES SOLD SHORT (-6.0%) EXCHANGE TRADED FUNDS (-6.0%) iShares MSCI South Africa ETF ) $ ) iShares Nasdaq Biotechnology ETF ) ) TOTAL EXCHANGE TRADED FUNDS (Proceeds $4,772,077) ) TOTAL SECURITIES SOLD SHORT (Proceeds $4,772,077) $ ) The accompanying notes are an integral part of these financial statements. Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments (continued) November 30, 2015 (Unaudited) Contracts Value WRITTEN OPTIONS (-0.5%) Call Options Written (0.0%) iPath S&P hort-Term Futures ETN, Expires December 2015 at $30.00 ) $ ) Sorrento Therapeutics, Inc. Expires December 2015 at $30.00 ) ) Total Call Options Written (Premiums received $134,697) ) Put Options Written (-0.1%) CurrencyShares Euro Trust, Expires December 2015 at $99.00 ) ) Total Put Options Written (Premiums received $75,999) ) Currency Options Written (-0.4%) Notional USD Call / INR Put, Expires April 2016 at 68.00 INR ) USD ) USD Call / INR Put, Expires May 2016 at 66.69 INR (a) ) USD ) Total Currency Options Written (Premiums received $286,500) ) TOTAL WRITTEN OPTIONS (Premiums received $497,196) $ ) (a) Option includes reverse knock in barrier at 70 INR/USD exchange rate. Exchange rate must increase above the barrier to activate the option payout. The accompanying notes are an integral part of these financial statements. Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments (continued) November 30, 2015 (Unaudited) FORWARD CURRENCY CONTRACTS (0.3%) Settlement Currency USD Value Currency USD Value Unrealized Appeciation / Counterparty Date Delivered November 30, 2015 Received November 30, 2015 (Depreciation) MS December 4, 2015 32,367,500 CNH $ 5,000,000 USD $ $ ) MS January 6, 2016 2,759,250,000 KRW 300,000,000 JPY MS January 29, 2016 25,948,800 CNH 4,000,000 USD ) MS February 4, 2016 177,850,000 THB 500,000,000 USD MS March 8, 2016 2,666,667 EUR 3,000,000 USD MS April 15, 2016 2,892,300,000 KRW 300,000,000 JPY ) $ Counterparty abbreviations: MS − Morgan Stanley The accompanying notes are an integral part of these financial statements. Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments (continued) November 30, 2015 (Unaudited) CREDIT DEFAULT SWAP CONTRACTS Rate Paid / Up Front Buy / Sell (Received) Termination Notional Premium Paid Fair Unrealized Counterparty Protection Reference Entity by the Fund Date Amount / (Received) Value Gain / (Loss) BAML Buy Federative Republic of Brazil 4.25% January 7, 2025 % 9/20/2017 $ BAML Sell Federative Republic of Brazil 4.25% January 7, 2025 %) 9/20/2018 ) ) ) BAML Buy Federative Republic of Brazil 4.25% January 7, 2025 % 9/20/2020 MS Buy Republic of Korea 7.125% April 16, 2019 % 9/20/2020 ) ) ) TOTAL OF CREDIT DEFAULT SWAP CONTRACTS $ ) $ ) $ ) TOTAL RETURN SWAP CONTRACTS Rate Paid Termination Notional Unrealized Counterparty Reference Entity (a) by the Fund Date Amount Gain / (Loss) BAML MLBX3MSE(b) % 1/13/2017 – BAML MLBX4SX6(b) % 1/13/2017 – BAML MLBX73C0(b) % 1/13/2017 – BAML MLBX73CD(b) % 1/13/2017 – BAML MLBXWCMR(b) - 1/13/2017 – BAML MLCICOTE(b) - 1/13/2017 – BAML MLCIKSAL(b) % 1/13/2017 – BAML MLCIKSPL(b) % 1/13/2017 – BAML MLCVNC3H(b) % 1/4/2016 – BAML MLCVNU3H(b) % 1/4/2016 – BAML MLCVNY3H(b) % 1/4/2016 – BAML MLEISVGL % 11/18/2016 BAML MLEISVHY % 7/15/2016 BAML MLEISVSO % 7/15/2016 BAML MLEISVWM % 11/18/2016 BAML MLEISWSP % 10/21/2016 BAML MLTRINF5 0.35% + 3 Month LIBOR 12/22/2015 ) BAML MLEISVEM % 9/16/2016 ) MS DAXDS1215 * - 12/18/2015 100,000 (EUR) SG DAXS61716 * - 6/17/2016 125,000 (EUR) SG DAXVOLSWP * - 6/17/2016 125,000 (EUR) SG SGI EFS 130/30 US Index 0.15% + 3 Month LIBOR 3/3/2016 – SG SGI US Gravity Index % 1/29/2016 – SG Wildcat Ludician 2 USD ER Index % 3/31/2016 – SG SX5EVOLSWP * - 12/16/2016 125,000 (EUR) TOTAL OF TOTAL RETURN SWAP CONTRACTS $ Counterparty abbreviations: BAML − Bank of America Merrill Lynch MS − Morgan Stanley SG − Societe Generale The accompanying notes are an integral part of these financial statements. Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments (continued) November 30, 2015 (Unaudited) * Illiquid security (a) The following is a description of each reference entity: Merrill Lynch Wildcat Commodity Relative Value Indices (MLBX73C0, MLBX73CD, MLBX4SX6, MLCIKSPL, MLCIKSAL, MLBX3MSE, MLCVNC3H, MLCVNU3H, MLCVNY3H, MLBXWCMR, MLCICOTE) employ commodity relative value strategies using commodity futures across agriculture, energy, industrial metals, precious metals, and livestock. Merrill Lynch Short Synthetic Variance Index - GL (MLEISVGL) trades SPDR Gold Trust variance. Merrill Lynch Short Synthetic Variance Index - HY (MLEISVHY) trades iShares iBoxx High Yield Corporate Bond ETF variance. Merrill Lynch Short Synthetic Variance Index - SO (MLEISVSO) trades United States Oil Fund LP variance. Merrill Lynch Short Synthetic Variance Index - WM (MLEISVWM) trades iShares Russell 2000 ETF variance. Merrill Lynch Short Synthetic Variance Index - WSP (MLEISWSP) trades SPDR S&P 500 ETF variance. Infinity Q Custom Index Basket #5 (MLTRINF5) is a basket of long and short equity securities with a health care focus. Merrill Lynch Short Synthetic Variance Index - EM (MLEISVEM) trades iShares MSCI Emerging Market ETF variance. DAXDS1215, DAXS61716, and DAXVOLSWP are dispersion swaps on the German DAX Index. SGI EFS 130/30 US Index aims to generate positive performance from potential momentum patterns in individual US equities. SGI US Gravity Index aims to generate positive performance from potential mean-reversion patterns in the levels of the S&P 500 index using futures on the index. Wildcat Lucidian 2 USD ER Index aims to generate positive performance from trading VIX Index futures. SX5EVOLSWP is a dispersion swap on the EURO STOXX 50 Price EUR Index (SX5E). (b) Positions held in Subsidiary. See Notes. The accompanying notes are an integral part of these financial statements. Infinity Q Diversified Alpha Fund November 30, 2015 (Unaudited) * As a percent of total investments. Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments (continued) November 30, 2015 (Unaudited) Consolidation of Subsidiary: The Consolidated Schedule of Investments of the Infinity Q Diversified Alpha Fund (the “Fund”) includes the holdings of the Infinity Q Commodity Fund Ltd. (the “Subsidiary”).The Subsidiary, a Cayman Islands Exempted Company, was incorporated on July 15, 2014, and is wholly-owned and controlled by the Fund.The Subsidiary invests primarily in commodity index swaps and other commodity-linked derivative instruments, and the Fund may invest up to 25% of its totals assets in the Subsidiary.The Fund’s policy is to consolidate entities when it is the sole or principal owner of such entity.All inter-fund balances and transactions have been eliminated in consolidation.The net assets of the Subsidiary at November 30, 2015, were $10,372,827, which represented 13.2% of the Fund’s net assets. Valuation The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). The inputs or methodology used in determining the value of each Fund’s investments are not necessarily an indication of the risk associated with investing in those securities. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad categories as defined below: Level 1 - Quoted prices in active markets for identical securities.An active market for a security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis.A quoted price in an active market provides the most reliable evidence of fair value. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. Level 3 - Significant unobservable inputs, including the Fund's own assumptions in determining fair value of investments Equity Securities that are traded on a national securities exchange are stated at the last reported sales price on the day of valuation.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Debt securities including corporate, convertible, U.S. government agencies, U.S. treasury obligations, and sovereign issues are normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models.The service providers’ internal models use inputs that are observable such as issuer details, interest rates, yield curves, prepayment speeds, credit risk/spreads and default rates.Securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Short-term investments classified as money market instruments are valued at NAV. These investments are categorized as Level 1 of the fair value hierarchy. Other financial derivative instruments, such as foreign currency contracts, options contracts, futures, or swap agreements, derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors.Depending on the product and the terms of the transaction, the value of the derivative contracts can be estimated by the Adviser using model pricing tailored to the type of security held.The pricing models use various inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, curves, implied volatility and exchange rates. The liquidity of individual options is dynamic, and changes as a function of the market environment for the underlying security. The Fund values liquid options at mean price. For options deemed to be illiquid, the Adviser sources broker quotes, if available. If broker quotes are unavailable, the Adviser uses model pricing tailored to the type of option held. In addition, the Adviser conducts volatility surface interpolation, to estimate implied volatility. When modeling is used, these options are categorized as Level 3 in the fair value hierarchy. A primary input to the model is implied volatility; a 1% change in implied volatility could change the value by up to 11%, which, depending on the direction of the change and the Fund’s exposure, could either increase or decrease the position’s value. The Adviser values Credit Default Swap (CDS) and are categorized in Level 2 using the ISDA Standard Upfront Model. For liquid CDS, the Adviser utilizes spread values quoted by a pricing service. For CDS deemed to be illiquid, spread values are sourced from broker quotes, and these positions are categorized as Level 3 in the fair value hierarchy. The Fund makes dispersion investments using volatility and variance swaps. With the exception of dispersion trades, single stock volatility and variance swaps rarely trade. As a result, the Adviser deems these positions to be illiquid and classifies these positions as Level 3 in the fair value hierarchy. The Adviser uses model pricing to calculate the fair volatility level for each leg of the dispersion trade. The Adviser uses quotes from a pricing service and brokers to estimate implied volatility levels as an input to these models. A 1% change in the volatility spread could change the value by up to 50%, which, depending on the direction of the change, could either increase or decrease the position’s value. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the fair values of the Fund’s consolidated investments in each category investment type as of November 30, 2015: Description Level 1 Level 2 Level 3 Total Assets Common Stock $ $
